DETAILED ACTION
Remarks
Applicant presents a request for continued examination dated 22 January 2021 responsive to the 23 October 2020 final Office action (the “Previous Action”).
With the request, Applicant amends claims 1, 8, and 15. Applicant also amends paragraphs [0082], [0092], [0150] and [0155] of the specification.
Claims 1-4, 6-11, 13-18 and 20 remain pending and have been fully considered by the examiner. Claims 1, 8 and 15 are the independent claims.
Applicant’s arguments are unpersuasive and/or moot as set forth in the Response to Arguments section (“Response to Arguments”). Any new ground(s) of rejection set forth herein were necessitated by Applicant’s amendments. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
35 U.S.C. § 112 Rejections
Upon further consideration, these rejections are withdrawn.
35 U.S.C. § 103 Rejections
	Applicant argues that Nicolo does not teach or suggest the newly amended features of the claim. (Remarks, p. 12 par. 1). 
	This argument is moot in view of the new ground(s) of rejection herein, necessitated by Applicant’s amendments.
	Applicant argues with respect to claims 1, 8 and 15 that Nicolo teaches away from “using the plugin to detect the testing coverage gaps in the individual test coverage information with respect to code referred to by at least two of the plurality of software modules…” because “Nicolo’s intended purpose is to test the smallest testable portions” and “the smallest possible portions could not refer to any other code.” (Remarks, p. 12 par. 2).

Applicant argues that none of the asserted art teaches or suggests the “using the plugin to modify the file paths to reflect individual test coverage files associated with a first module and a second module of the modules, wherein the first module includes the second module” of claims 1, 8 and 15. (Remarks, p. 14 par. 5). 
Examiner respectfully disagrees and submits that these features would have been obvious over the cited combination as set forth herein and in the Previous Action. Applicant provides only a conclusion to the contrary.
Applicant also repeats various arguments made in its previous response. Examiner’s response is substantially the same and is repeated here for completeness.
Applicant argues with respect to independent claims 1, 8 and 15 that Nicolo’s principal of operation and Wisniewski’s principal of operation “are in opposition” and that there is no motivation to combine the two teachings “because significant redesign would be required.” (Remarks, p. 12 last par. – p. 13 par. 3). In particular, Applicant argues, “significant redesign would be required to modify Nicolo’s reliance on comments in source code and a compiler into Wisneiewski’s reliance executable code (already compiled code) and invocation of operation system interrupt handlers as that executable code is executed, or vice versa.” (Remarks, p. 13 par. 3).

Applicant argues that Nicolo and Wisniewski further “teach away from each other” because Wisniewski relies on activation and deactivation on a per thread basis and that “[i]f testing of some threads is deactivated, Nicolo would be rendered inoperable for determining the number of unit tests that completed successful[ly] in order to achieve Nicolo’s intended purpose.” (Remarks, p. 13 last par. – p. 14 par. 1).
Examiner respectfully disagrees. Again, the Previous Action does not combine the teachings of the references in the manner argued by Applicant and combining the teachings of references does not involve an ability to combine their specific structures. Note too that neither reference criticizes, discredits or otherwise discourages anything disclosed in the other.
Applicant then argues with respect to claims 1, 8 and 15 that Oosterwaal does not teach “storing the individual test coverage information for each software module in an individual test coverage file” at p. 7-8 as asserted in the Office action. (Remarks, p. 14 pars. 3-4). 
Examiner respectfully disagrees and points out that the cited portions of Oosterwaal refer to Cobertura using a data file to generate coverage reports and “all of the sub modules cobertura files.” (See Oosterwaal at p. 7 “Report” and p. 8 “In this Thesis”). Applicant’s arguments ignore these teachings.
Applicant responds the above responses from the examiner by citing various case law and sections of the M.P.E.P. recognizing that it is improper to combine references that teach away from each other, that prior art references must be considered as a whole, that proposed 
Examiner respectfully submits in response that all references have been considered as a whole and that no reference teaches away from any other, changes the principle of operation of the prior art being modified or renders it unsatisfactory for its intended purpose for the reasons set forth above. 
Specification
The Previous Action’s objection to the specification is withdrawn in view of Applicant’s amendments to the specification.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
As noted above, the § 112(a) rejections of claim claims 1-4, 6-11, 13-18 and 20 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolo (US 9,280,442) (art of record – hereinafter Nicolo) in view of Prakash et al. (US 2008/0022262) (art made of record – hereinafter Prakash) in view of Oosterwaal, Combining source code and test coverage changes in pull requests (art of record – hereinafter Oosterwaal) in view of Arrouye et al. (US 2005/0289109) (art of record – hereinafter Arrouye) in view of Wisniewski (US 2013/0117730) (art of record – hereinafter Wisniewski).
 
As to claim 1, Nicolo discloses a non-transitory computer-readable storage medium carrying program instructions thereon, the instructions when executed by one or more processors cause the one or more processors to perform operations (e.g., Nicolo, Fig. 6 and associated text) comprising: 
testing, at a server, program code from a plurality of software modules of a process, (e.g., Nicolo, col. 12 ll. 60-65 disclose one or more computer systems “(e.g., a standalone, client or server computing system)” may be configured by software to perform operations described herein; col. 2 ll. 58-65 discloses to execute a plurality of unit tests and generate a test result indication for each unit test; col. 4 ll. 15-20 discloses software programs or applications [processes] typically include several different functions, modules, methods, etc. “(i.e., ‘units’)”;) 
determining individual test coverage information for each software module of the process based on the testing of the program code for each software module, wherein the individual test coverage information includes individual test results for each software module and an individual test coverage value for each software module; (e.g., Nicolo, col. 8 ll. 14-20 discloses after testing each completed unit [module] test, a module may generate unit test coverage reports 116a and 116b; col. 8 ll. 43-53 discloses the unit test coverage reports may 
a multi-module plugin; (see immediately below)
using the plugin to determine overall test coverage information for the software modules, (e.g., Nicolo, Fig. 4A and associated text discloses [see top of figure] the TestUp Ruby Testing Plugin [i.e., TestUp is a plugin]; col. 8 ll. 35-40 discloses the reports may be an output of the TestUp module 114; Fig. 4B  and associated text, col. 11 ll. 3-15 discloses a test report 116b may include a coverage measure “(for each unit 402 or the entire application 405)” [note the figure include both measures])
Nicolo does not explicitly disclose: wherein at least one software module in the plurality of software modules has dependencies on one or more other software modules;
wherein at least one software module in the plurality of software modules has dependencies on one or more other software modules; storing the individual test coverage information for each software module in respective individual test coverage files; using a multi-module coverage plugin to aggregate the individual test coverage information of the software modules stored in the individual test coverage files; using the plugin to modify file paths to reflect individual test coverage files associated with a first module and a second module of the modules, wherein the first module includes the second module; using the plugin to analyze the individual test coverage information of the at least one software module without regard to testing coverage gaps introduced by the dependencies on one or more other software modules; wherein the overall test coverage information is based on the aggregate of the individual test coverage information for the software modules stored in the individual test coverage files; and using the plugin to detect the testing coverage gaps in the individual test coverage information with respect to code 
However, in analogous art, Prakash discloses:
wherein at least one software module in the plurality of software modules has dependencies on one or more other software modules; (e.g., Prakash, par. [0036] discloses in this example the two functions [modules], auxiliary_1 and auxiliary_2 unconditionally call [depend on] the function aux)
using the progam to detect the testing coverage gaps in the individual test coverage information with respect to code referred to by at least two of the plurality of software modules by analyzing the overall test coverage information relative to the individual test coverage information; (e.g., Prakash, par. [0040] discloses the described embodiments may be provided as a computer program product; Fig. 5 and associated text, par. [0032] discloses the third column indicates for each function [module] the percentage of basic blocks in the function that are covered. In this example display, the percentage is for the <Total> row is the sum of the percentages in the column [see figure, any functions shown with less than 100 percent coverage being indications of coverage gaps]; par. [0036] discloses in this example the two functions, auxiliary_1 and auxiliary_2 [at least two of the plurality of software modules] unconditionally call [refer to] the function aux) and
wherein the first module includes the second module (e.g., Prakash, par. [0036] discloses in this example the two functions [modules], auxiliary_1 and auxiliary_2 unconditionally call [include] the function aux).

Further, in an analogous art, Oosterwaal discloses:
storing the individual test coverage information for each software module in respective individual test coverage files; (e.g., Oosterwaal, p. 7 “Report” discloses Coburtura uses a datafile to generate reports of the coverage; p. 8 “In this Thesis” discloses all of the sub modules cobertura files [individual test coverage files])
using a multi-module coverage program to aggregate the individual test coverage information of the software modules stored in the individual test coverage files; (e.g., Ooseterwaal, p. 8 “In this Thesis” discloses the cobertura.aggregate must be set to true if multi module projects are compared. This aggregate parameter will aggregate all of the sub modules coverture files)
individual test coverage files associated with a first module and a second module of the modules; (e.g., Oosterwaal, p. 7 “Report” discloses Coburtura uses a datafile to generate 
wherein the overall test coverage information is based on the aggregate of the individual test coverage information for the software modules stored in the individual test coverage files; (e.g., Ooseterwaal, p. 8 “In this Thesis” discloses the cobertura.aggregate must be set to true if multi module projects are compared. This aggregate parameter will aggregate all of the sub modules coverture files) and
using the program to merge the individual test coverage files into an overall test coverage information file overall test coverage information file  (e.g., Ooseterwaal, p. 8 “In this Thesis” discloses the cobertura.aggregate must be set to true if multi module projects are compared. This aggregate parameter will aggregate all of the sub modules coverture files into one big Cobertura file).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify the multi-module coverage plugin of Nicolo to include storing coverage information for each software module in an individual file and aggregating the coverage information merging it into an overall test coverage information file, as taught by Oosterwaal, as Oosterwaal would provide the advantage of a means of processing all of coverage information for each module as a single unit. (See Oosterwaal, p. 8 “In this Thesis”).
Further still, in an analogous art, Arrouye discloses:
using the program to modify file paths to reflect individual files (e.g., Arrouye, par. [0019] discloses items such as data files the move operation creates a new folder and may merely change the path names associated with each of the selected items, which changed path names reflect the new file system location of the selected items).

Finally, in an analogous art, Wisniewski discloses
using a program to analyze the individual test coverage information of the at least one software module without regard to testing coverage gaps introduced by the dependencies on one or more other software modules; (e.g., Wisniewski, par. [0026] discloses linkage constructs are not counted as part of coverage line percentages “(source lines with the at least one instruction executed divided by the number of executable lines)”; par. [0027] discloses a “program unit” generally refers to a unit of application code. Examples of this include object, functions and modules. A call to a function in a different program module will execute module linkage code [a program calling another being a dependency]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify the modules and multi-module coverage plugin of Nicolo to include analyzing the coverage information without regard to dependencies, as taught by Wisniewski, as Wisniewski would provide the advantage of a means of excluding undesirable or extraneous information from the individual coverage information. (See Wisniewski, pars. [0026-0027]).

As to claim 2, Nicolo/Prakash/Oosterwaal/Arrouye/Wiesnewski discloses the computer-readable storage medium of claim 1 (see rejection of claim 1 above), Nicolo further discloses wherein the instructions when executed further cause the one or more processors to perform operations comprising storing the program code for each software module in one or more program code files, and wherein each portion of the program code for each software module is stored in an associated program code file (e.g., Nicolo, col. 2 ll. 15-20 discloses a source code file including a plurality of source code units [modules]; col. 2 ll. 30-35 discloses a plurality of source code files, each file including a plurality of source code units).

As to claim 3, Nicolo/Prakash/Oosterwaal/Arrouye/Wiesnewski discloses the computer-readable storage medium of claim 1 (see rejection of claim 1), Nicolo further discloses wherein the individual test coverage value for each software module is a percentage of portions of program code that was tested (e.g., Nicolo, Fig. 4B and associated text, col. 9 ll. 5-10 discloses for example, a report indicating sixty eight percent test coverage may specify that, of a total of one hundred functions within a class, sixty eight of those functions are tested properly and pass those tests).

As to claim 4, Nicolo/Prakash/Oosterwaal/Arrouye/Wiesnewski discloses the computer-readable storage medium of claim 1 (see rejection of claim 1 above), but Nicolo does not explicitly disclose wherein the individual test coverage value of each software module is a percentage of program code lines that were tested.  
However, in an analogous art, Wiesnewski discloses:
wherein the individual test coverage value of each software module is a percentage of program code lines that were tested (e.g., Wiesnewski, Fig. 5 and associated text, par. [0026] discloses the code coverage tool 112 monitors the percentage of code executed to 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify Nicolo to include percentage of program lines tested for each module, as taught by Wisniewski, as Wisniewski would provide the advantage of a means of assuring that all lines of code have been tested. (See Wiesnewski, par. [0053]).

As to claim 8, it is a method claim having limitations substantially similar to those of claim 1. Accordingly, claim 8 is rejected for substantially the same reasons.

As to claim 9, it is a method claim having limitations substantially similar to those of claim 2. Accordingly, claim 9 is rejected for substantially the same reasons.

As to claim 10, it is a method claim having limitations substantially similar to those of claim 3. Accordingly, claim 10 is rejected for substantially the same reasons.

As to claim 11, it is a method claim having limitations substantially similar to those of claim 4. Accordingly, claim 11 is rejected for substantially the same reasons.

As to claim 15, it is an apparatus claim having limitations substantially similar to those of claim 1. Accordingly, claim 8 is rejected for substantially the same reasons. Further limitations disclosed by Nicolo, include:
one or more processors; (e.g., Nicolo, Fig. 6 and associated text) and
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations (e.g., Nicolo, Fig. 6 and associated text) comprising (see rejection of claim 1 above).

As to claim 16, it is an apparatus claim having limitations substantially similar to those of claim 2. Accordingly, claim 16 is rejected for substantially the same reasons.

As to claim 17, it is an apparatus claim having limitations substantially similar to those of claim 3. Accordingly, claim 17 is rejected for substantially the same reasons.

As to claim 18, it is an apparatus claim having limitations substantially similar to those of claim 4. Accordingly, claim 18 is rejected for substantially the same reasons.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolo (US 9,280,442) in view of Prakash (US 2008/002262) in view of Ooseterwaal (Combining source code and test coverage changes in pull requests) in view of Arrouye (US 2005/0289109) in view of Wisniewski (US 2013/0117730) in further view of Fanning et al. (US 2009/0144698) (art of record – hereinafter Fanning).
	
As to claim 6, Nicolo/Prakash/Oosterwaal/Arrouye/Wiesnewski discloses the computer-readable storage medium of claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein the instructions when executed further cause the one or more processors to perform operations comprising: comparing the individual test coverage value to an individual 
However, in an analogous art, Fanning discloses wherein the instructions when executed further cause the one or more processors to perform operations (e.g., Fanning, pars. [0137], [0176]) comprising: 
comparing the individual test coverage value to an individual test coverage threshold; (e.g., Fanning, abstract discloses assigning a level of code coverage to each of the plurality of code segments based on desired level of quality and complexity measures; par. [0144] discloses at 1014 a decision occurs as to the whether the results indicate that code coverage is above a proscribed level; claim 10, discloses identifying a code segment that does not meet its threshold; and recommending one or more additional test cases to increase the level of code coverage) and
determining if the individual test coverage value meets the individual test coverage threshold (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Nicolo by comparing the individual coverage value to an individual coverage thresholds and determining if the value meets the threshold, as taught by Fanning, as Fanning would provide the advantage of means of determining whether additional tests are needed for individual code units. (See Fanning, par. [0146] and claim 10).

As to claim 13, it is a method claim having limitations substantially similar to those of claim 6. Accordingly, claim 13 is rejected for substantially the same reasons.

As to claim 20, it is an apparatus claim having limitations substantially similar to those of claim 6. Accordingly, claim 20 is rejected for substantially the same reasons.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolo (US 9,280,442) in view of Prakash (US 2008/002262) in view of Ooseterwaal (Combining source code and test coverage changes in pull requests) in view of Arrouye (US 2005/0289109) in view of Wisniewski (US 2013/0117730) in further view of Aizenbud-Reshef et al. (US 2002/0178281) (art of record – hereinafter Aizenbud-Reshef).

As to claim 7, Nicolo/Prakash/Oosterwaal/Arrouye/Wiesnewski discloses the computer-readable storage medium of claim 1 (see rejection of claim 1 above) Nicolo further discloses:
 wherein the overall test coverage information includes an overall test coverage value for the software modules (e.g., Nicolo, col. 11 ll. 3-15 discloses a test report 116b may include a coverage measure “(for each unit 402 or the entire application 405)”) and instructions when executed cause the one or more processors to perform operations (see rejection of claim 1 above).
Nicolo/Prakash/Oosterwaal/Arrouye/Wiesnewski does not explicitly disclose wherein the instructions when executed further cause the one or more processors to perform operations comprising: comparing the overall test coverage value to an overall test coverage threshold; and determining if the overall test coverage value meets the overall test coverage threshold.  
However, in an analogous art, Aizenbud-Reshef discloses operations comprising:  
comparing the overall test coverage value to an overall test coverage threshold; (e.g., Aizenbud-Reshef, par. [0020] discloses a set of tasks is generated to meet the coverage goals and
determining if the overall test coverage value meets the overall test coverage threshold (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the instructions of Nicolo to include comparing the overall coverage value to an individual a threshold and determining if the value meets the threshold, as taught by Aizenbud-Reshef, as Aizenbud-Reshef would provide the advantage of means of determining whether sufficient testing has completed. (See Aizenbud-Reshef, par. [0021]). 

As to claim 14, it is a method claim having limitations substantially similar to those of claim 7. Accordingly, claim 14 is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196